DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of implied language "Approaches presented herein..."  Correction is required.  See MPEP § 608.01(b).
Claim 1 (lines 10-11 and 16-17), 8 (lines 9-10 and 13), and 15 (lines 6-7 and 10) are objected to because of the following informalities:  Lack of consistency  Appropriate correction is required.
Claim 2 objected to because of the following informalities:  Lack of constancy. Claim 1 recites "a demand for a set of autonomous vehicles..." and Claim 2 and its analogous claims recite "the demand .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 4-6, 8, 11-13, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abari; Farzad Cyrus Foroughi, et al. (US 1072664; hereinafter Abari) in view of Isaacs; Jeanne, et al. (US 20190383621; hereinafter Isaacs).
Regarding Claim 8, 
Abari teaches
A computer system for provisioning for just in time autonomous vehicle deployment (Abari: abstract), the computer system comprising: 
	a memory medium comprising program instructions; (Abari: Column 32, Lines 29-46)
	a bus coupled to the memory medium; and (Abari: Column 32, Lines 29-46)
	a processor, for executing the program instructions, coupled to a just in time autonomous vehicle deployment provisioning engine via the bus that when executing the program instructions causes the system to: (Abari: Column 32, Lines 29-46)
		predict a demand for a set of autonomous vehicles using a criteria; (Abari: Column 5: Lines 27-31; FIG. 2, Element 230) 
		obtain a report for at least one autonomous vehicle of a plurality of autonomous vehicles indicating a readiness status of the at least one autonomous vehicle; (Abari: Column 5: Lines 32-36, 40-47; FIG. 2, Element 220)
…
		instruct, in response to the determination, the at least one autonomous vehicle of the plurality to start preparing at the determined time. (Abari: Column 6, Lines 26-29; FIG. 2, Element 250)

	analyze, in response to the demand for a set of autonomous vehicles, the readiness status of the at least one autonomous vehicle of the plurality to determine a preparation time for the at least one autonomous vehicle of the plurality; 
	determine, based on the analysis, a time to begin preparing the at least one autonomous vehicle in order to meet the demand, the time comprising at least a time required to perform an activity that places the at least one autonomous vehicle in a ready-to-use state; and 
However in the same field of endeavor, Isaacs teaches
	analyze, in response to the demand for a set of autonomous vehicles, the readiness status of the at least one autonomous vehicle of the plurality to determine a preparation time for the at least one autonomous vehicle of the plurality; (Isaacs: Paragraph [0056]; The efficiency metrics of the reference include factors that include the time need to prepare an autonomous vehicle for a ride or mission.)
	determine, based on the analysis, a time to begin preparing the at least one autonomous vehicle in order to meet the demand, the time comprising at least a time required to perform an activity that places the at least one autonomous vehicle in a ready-to-use state; and (Isaacs: Paragraph [0056]: In order to prepare the vehicle to be in a ready-to-use state, several tasks can be performed such as cleaning the vehicle, filling it with gas, etc. based on what is necessary.)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the computer system of Abari with the readiness status and preparation of the vehicle to achieve a ready-to-use state of Isaacs for the benefit of balancing various metrics when selecting between proposed routing solutions to serve a set of customer trip requests. (Isaacs: Paragraph [0016])

Regarding Claim 11,
Abari, in view of Isaacs, teaches
The computer system of claim 8, wherein the readiness status of the at least one autonomous vehicle comprises at least one item selected from the group consisting of: a charge level, a fuel level, a measure of cleanliness, a measure of maintenance, a level of safety, a level of heat, and a measure of comfort. (Abari: Column 5, Lines 40-47)

Regarding Claim 12,
Abari, in view of Isaacs, teaches
The computer system of claim 8, wherein the activity that places the at least one autonomous vehicle in a ready-to-use state comprises at least one activity selected from the group consisting of: heating the at least one autonomous vehicle, defrosting windows of the at least one autonomous vehicle, cooling the at least one autonomous vehicle, charging a battery of the at least one autonomous vehicle, filing a fuel tank of the at least one autonomous vehicle, cleaning the at least one autonomous vehicle, and warming an engine of the at least one autonomous vehicle.(Abari: Column 3, Lines 28-36)

Regarding Claim 13,
Abari, in view of Isaacs, teaches
The computer system of claim 8, the instructions further causing the system to: 
	determine a time to begin preparation for more than one autonomous vehicle of the plurality of autonomous vehicles; (Abari: Column 6, Lines 6-14; FIG. 2, Element 240)
	generate a timed order to begin a plurality of activities based on the determined times and an associated time for performing each activity; and (Abari: Column 4, Lines 11-20; FIG. 5)
initiate preparation of each of the more than one autonomous vehicle according to the timed order. (Abari: Column 4, Lines 11-20; FIG. 5)

Regarding Claim 1, the claim is analogous to Claim 8 limitations and is therefore rejected under the same premise as Claim 8.
Regarding Claim 4, the claim is analogous to Claim 11 limitations and is therefore rejected under the same premise as Claim 11.
Regarding Claim 5, the claim is analogous to Claim 12 limitations and is therefore rejected under the same premise as Claim 12.
Regarding Claim 6, the claim is analogous to Claim 13 limitations and is therefore rejected under the same premise as Claim 13.
Regarding Claim 15, the claim is analogous to Claim 8 limitations and is therefore rejected under the same premise as Claim 8.
Regarding Claim 18, the claim is analogous to Claim 11 limitations and is therefore rejected under the same premise as Claim 11.
Regarding Claim 19, the claim is analogous to Claim 12 limitations and is therefore rejected under the same premise as Claim 12.
Regarding Claim 20, the claim is analogous to Claim 13 limitations and is therefore rejected under the same premise as Claim 13.

Claim 2-3, 9-10, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abari in view of Isaacs and further in view of Rakah; Yaron, et al. (US 20180211541; hereinafter Rakah, of record in IDS).
Regarding Claim 9,

The computer system of claim 8.
Abari, in view of Isaacs, does not teach
wherein the demand for autonomous vehicles comprises an estimated number of the autonomous vehicles and time period in which the estimated number of the autonomous vehicles is required.
However in the same field of endeavor, Rakah teaches
wherein the demand for autonomous vehicles comprises an estimated number of the autonomous vehicles and time period in which the estimated number of the autonomous vehicles is required. (Rakah: Paragraph [0324])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the computer system of Abari and Isaacs with the demand for autonomous vehicles of Rakah in order to expedite satisfaction of the predicted imminent demand (Rakah: Paragraph [0012]). 

Regarding Claim 10,
Abari, in view of Isaacs, teaches
The computer system of claim 8.
Abari, in view of Isaacs, does not teach
wherein the criteria comprises at least one criteria selected from the group consisting of: a number of subscribers, previous usage history of the subscribers, a number of autonomous vehicles required during rush hours, an average number of autonomous vehicles required during non-rush hours, and a number of autonomous vehicles required to satisfy a margin of error for an estimated number of autonomous vehicles.

wherein the criteria comprises at least one criteria selected from the group consisting of: a number of subscribers, previous usage history of the subscribers, a number of autonomous vehicles required during rush hours, an average number of autonomous vehicles required during non-rush hours, and a number of autonomous vehicles required to satisfy a margin of error for an estimated number of autonomous vehicles. (Rakah: Paragraph [0329]; Historical data includes average or median number of rides which accounts for usage history of the subscribers.)
	The motivation to combine Abari, Isaacs, and Rakah is the same as stated for Claim 9 above.


Regarding Claim 2, the claim is analogous to Claim 9 limitations and is therefore rejected under the same premise as Claim 9.
Regarding Claim 3, the claim is analogous to Claim 10 limitations and is therefore rejected under the same premise as Claim 10.
Regarding Claim 16, the claim is analogous to Claim 9 limitations and is therefore rejected under the same premise as Claim 9.
Regarding Claim 17, the claim is analogous to Claim 10 limitations and is therefore rejected under the same premise as Claim 10.

Claims 4-5, 7, 11-12, 14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abari in view of Isaacs and further in view of Kentley; Timothy David, et al. (US 20170123421; hereinafter Kentley, of record in IDS).
Regarding Claim 14,
Abari, in view of Isaacs, teaches
The computer system of claim 8.
Abari, in view of Isaacs, does not teach
wherein the instruction to start preparing at the determined time comprise an instruction to perform the activity that places the at least one autonomous vehicle in a ready-to-use state while en route to a user pickup location. 
However in the same field of endeavor, Kentley teaches
wherein the instruction to start preparing at the determined time comprise an instruction to perform the activity that places the at least one autonomous vehicle in a ready-to-use state while en route to a user pickup location. (Kentley: Paragraph [150])
	It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the computer system of Abari and Isaacs with the readiness status criteria of Kentley for the benefit of being better able to manage a fleet of autonomous vehicles (Kentley: Paragraph [0002]).

Regarding Claim 7, the claim is analogous to Claim 14 limitations and is therefore rejected under the same premise as Claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./               Examiner, Art Unit 3663                                                                                                                                                                                         
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                         1/11/2022